708 N.W.2d 406 (2006)
474 Mich. 1024
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Terry NELSON, Defendant-Appellant.
Docket No. 129365, COA: 262515.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the August 11, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).